DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on January 13, 2021.  These drawings are acceptable.
Claim Objections
In amended claims filed on January 13, 2021, claim 7 is listed as being in original form. However, Examiner notes that claim 7 has in fact been amended to correct the previously identified claim objection. Therefore there are no outstanding claim objections.
Allowable Subject Matter
Claims 1, 3, and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Staver (US 3,197,915 A) discloses a fly fishing storage assembly being configured to magnetically retain fly fishing hooks in a preferred orientation for tying onto a fishing line (col. 1, lines 9-10), said assembly comprising: 
a case (body 40) being longitudinally divided (figs. 1 and 4) to define a first half of said case (cover 42) being hingedly coupled (via 44) to a second half of said case (body 48); 
a first magnet (magnetized sheet 50) being coupled to said second half of said case (fig. 4) wherein said first magnet is configured to magnetically engage a hook of fly fishing lures for storing the fly fishing lures (fig. 4);
wherein said first half of said case has an upper wall (wall of cover 42), upper wall having a lower surface and an upper surface (fig. 4), said second half of said case having a lower wall (wall of body 48), said lower wall having a top surface (fig. 4).
Furthermore, Stilwell (US 2,783,571 A) teaches:
said first half of said case (elongated main body member 10, analogous to the cover 42 of Staver) having a divot therein (recess 11) wherein said divot is configured to have an eyelet of a fly fishing lure being positioned therein (col. 2, lines 60-64); 
a second magnet (bar magnet 21) being coupled to said first half of said case (fig. 3), said second magnet being aligned with said divot (fig. 3), said second magnet magnetically engaging the eyelet of the fly fishing lure that has been positioned in said divot for retaining the fly fishing lure in said divot (col. 4, lines 1-5); and 
a pair of guides (the opposing grooves of the line-guiding bore 22), each of said guides being coupled to said first half of said case (fig. 8), each of said guides being aligned with said divot (fig. 3), each of said guides (22) being spaced apart from each other to define a fishing line space between said guides (fig. 5) wherein said fishing line spaced is configured to have a fishing line extended therethrough (fig. 5), said fishing line space being aligned with said divot (fig. 3) wherein said fishing line space is configured to guide the fishing line through the eyelet on the fly fishing lure when the fly fishing lure is positioned in said divot (col. 5, lines 2-5,) thereby facilitating the fishing line to be tied to the fly fishing lure (fig. 5);
said upper surface of said upper wall having said divot therein extending toward said lower surface of said upper wall (in Staver as modified, the recess 11 taught by Stilwell is positioned on the top surface of the cover 42 of Staver), said divot having a bounding surface (fig. 1);
wherein each of said guides (22) has a first end, a second end and a first surface extending therebetween (fig. 3), each of said guides (22) being elongated between said first and second ends (22).
Additionally, Vissing (US 4,697,370 A) teaches said bounding surface (eye cavity 26) being concavely arcuate with respect to said upper surface (col. 5, lines 16-19; fig. 12).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, each of said guides having a first lateral edge extending between said first and second ends, said first surface of each of said guides being bonded to said upper surface of said upper wall of said first half of said case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647